Title: From Thomas Jefferson to John Peter Van Ness, 9 January 1805
From: Jefferson, Thomas
To: Van Ness, John Peter


                  
                     Dear Sir 
                     
                     Washington Jan. 9. 05. 
                  
                  I have had under consideration and consultation the petition praying that the legal prosecution against mr Peacock may be arrested by a Nolle prosequi. were I to yield to my own feelings on behalf of his family & friends, or were I free to consider only what would be due to so many respectable persons as have signed the petition, my path would be easy. but on mature consideration the opinion is that it would be an abusive use of the executive power, and would tend to transfer from the grand jury to the Executive the office of deciding whether a person shall be put on his trial or not. between these conflicting motives of personal feeling & of duty, the latter must be supreme. I can only therefore with my regrets offer you my friendly salutations and assurances of great respect & consideration.
                  
                     Th: Jefferson 
                     
                  
               